Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jane Ann Walker Alvizo, Appellant                     Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. No. CV-
 No. 06-20-00008-CV         v.                         2016-7416).       Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 Andy Walker, Appellee                                 Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Jane Ann Walker Alvizo, pay all costs of this appeal.




                                                      RENDERED MARCH 23, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk